        Case 7:20-cv-05121-PMH Document 11-4 Filed 07/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSHUA E. EISEN,
                                                           Case No.: 7:20-cv-05121-PMH
                       Plaintiff,

                v.

ANDREW M. CUOMO, Governor of New
York, in his official capacity, PETER S.                   ORDER FOR ADMISSION OF
KOSINSKI, Co-Chair of the New York                         JAMES E. TYRRELL III PRO HAC
State Board of Elections, in his official                  VICE
capacity, DOUGLAS A. KELLNER, Co-
Chair of the New York State Board of
Elections, in his official capacity, and
ANDREW J. SPANO, Commissioner of the
New York State Board of Elections, in his
official capacity,

                       Defendants.


       The motion for James E. Tyrrell III, for admission to practice Pro Hac Vice in the above

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bars of the State of

Maryland and the District of Columbia and that his contact information is as follows:

 Applicant’s Name:                  James E. Tyrrell III
 Firm Name:                         Venable LLP
 Address:                           600 Massachusetts Ave NW
 City, State/Zip                    Washington, D.C. 20001
 Telephone/Fax                      (202) 344-4522 / (202) 344-8300

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Joshua E. Eisen (“Eisen”) in the above-entitled action;

       IT IS HEREBY ORDERED that applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.
        Case 7:20-cv-05121-PMH Document 11-4 Filed 07/07/20 Page 2 of 2




All attorneys appearing before this court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




SO ORDERED.


Dated: ______________, 2020

                                                     ___________________________________
                                                     Hon. Philip M. Halpern
                                                     United States District Judge




                                                 2
